LU!55!!!)Tgx/!21031*               Case 2:05-mc-02025EKXKN!EQXGT!UJGGV
                                                       Document 2033-1 Filed 12/13/20 Page 1 of 2
Vjg!LU!55!ekxkn!eqxgt!ujggv!cpf!vjg!kphqtocvkqp!eqpvckpgf!jgtgkp!pgkvjgt!tgrnceg!pqt!uwrrngogpv!vjg!hknkpi!cpf!ugtxkeg!qh!rngcfkpiu!qt!qvjgt!rcrgtu!cu!tgswktgf!d{!ncy-!gzegrv!cu!
rtqxkfgf!d{!nqecn!twngu!qh!eqwtv/!!Vjku!hqto-!crrtqxgf!d{!vjg!Lwfkekcn!Eqphgtgpeg!qh!vjg!Wpkvgf!Uvcvgu!kp!Ugrvgodgt!2;85-!ku!tgswktgf!hqt!vjg!wug!qh!vjg!Engtm!qh!Eqwtv!hqt!vjg!
rwtrqug!qh!kpkvkcvkpi!vjg!ekxkn!fqemgv!ujggv/!!!!)UGG!KPUVTWEVKQPU!QP!PGZV!RCIG!QH!VJKU!HQTO/*
K/ )c* RNCKPVKHHU                                                                                         FGHGPFCPVU
       The Woodlands at St. Barnabas, Kalahari Resorts, LLC                                                  The Hon. Thomas W. Wolf and Dr. Rachel Levine
       and Kalahari Resorts PA, LLC
   )d* Eqwpv{!qh!Tgukfgpeg!qh!Hktuv!Nkuvgf!Rnckpvkhh Butler                                               Eqwpv{!qh!Tgukfgpeg!qh!Hktuv!Nkuvgf!Fghgpfcpv                Dauphin
                                 )GZEGRV!KP!W/U/!RNCKPVKHH!ECUGU*                                                                )KP!W/U/!RNCKPVKHH!ECUGU!QPN[*
                                                                                                          PQVG<      KP!NCPF!EQPFGOPCVKQP!ECUGU-!WUG!VJG!NQECVKQP!QH!
                                                                                                                     VJG!VTCEV!QH!NCPF!KPXQNXGF/

   )e* Cvvqtpg{u!)Hkto!Pcog-!Cfftguu-!cpf!Vgngrjqpg!Pwodgt*                                                  Cvvqtpg{u )Kh!Mpqyp*
        Thomas W. King, III, Dillon McCandless, 128 W.                                                       Pennsylvania Attorney General
        Cunningham St., Butler, PA 16001, 724-283-2200
KK/!!DCUKU!QH!LWTKUFKEVKQP )Rnceg!cp!Z!kp!Qpg!Dqz!Qpn{*                                     KKK/!EKVK\GPUJKR!QH!RTKPEKRCN!RCTVKGU )Rnceg!cp!Z!kp!Qpg!Dqz!hqt!Rnckpvkhh!
                                                                                                       )Hqt!Fkxgtukv{!Ecugu!Qpn{*                                    cpf!Qpg!Dqz!hqt!Fghgpfcpv*!
   2   W/U/!Iqxgtpogpv                  4   Hgfgtcn!Swguvkqp                                                                    RVH         FGH                                        RVH       FGH
         Rnckpvkhh                            )W/U/!Iqxgtpogpv!Pqv!c!Rctv{*                      Ekvk|gp!qh!Vjku!Uvcvg            2           2     Kpeqtrqtcvgf!qt!Rtkpekrcn!Rnceg         5      5
                                                                                                                                                      qh!Dwukpguu!Kp!Vjku!Uvcvg

   3   W/U/!Iqxgtpogpv                  5   Fkxgtukv{                                            Ekvk|gp!qh!Cpqvjgt!Uvcvg             3         3   Kpeqtrqtcvgf!cpf Rtkpekrcn!Rnceg           6          6
         Fghgpfcpv                            )Kpfkecvg!Ekvk|gpujkr!qh!Rctvkgu!kp!Kvgo!KKK*                                                           qh!Dwukpguu!Kp!Cpqvjgt!Uvcvg

                                                                                                 Ekvk|gp!qt!Uwdlgev!qh!c              4         4   Hqtgkip!Pcvkqp                             7          7
                                                                                                   Hqtgkip!Eqwpvt{
KX/!!PCVWTG!QH!UWKV )Rnceg!cp!Z!kp!Qpg!Dqz!Qpn{*                                                                                  Enkem!jgtg!hqt<!Pcvwtg!qh!Uwkv!Eqfg!Fguetkrvkqpu/
           EQPVTCEV                                               VQTVU                            HQTHGKVWTG0RGPCNV[                         DCPMTWRVE[                     QVJGT!UVCVWVGU
   221!Kpuwtcpeg                      RGTUQPCN!KPLWT[              RGTUQPCN!KPLWT[                  736!Ftwi!Tgncvgf!Ugk|wtg               533!Crrgcn!39!WUE!269           486!Hcnug!Enckou!Cev
   231!Octkpg                         421!Cktrncpg                476!Rgtuqpcn!Kplwt{!!.                qh!Rtqrgtv{!32!WUE!992             534!Ykvjftcycn                  487!Swk!Vco!)42!WUE!
   241!Oknngt!Cev                     426!Cktrncpg!Rtqfwev            Rtqfwev!Nkcdknkv{             7;1!Qvjgt                                  39!WUE!268                      483;)c**
   251!Pgiqvkcdng!Kpuvtwogpv               Nkcdknkv{              478!Jgcnvj!Ectg0                                                                                         511!Uvcvg!Tgcrrqtvkqpogpv
   261!Tgeqxgt{!qh!Qxgtrc{ogpv        431!Cuucwnv-!Nkdgn!'            Rjctocegwvkecn                                                      RTQRGTV[!TKIJVU                  521!Cpvkvtwuv
       '!Gphqtegogpv!qh!Lwfiogpv           Uncpfgt                    Rgtuqpcn!Kplwt{                                                      931!Eqr{tkijvu                  541!Dcpmu!cpf!Dcpmkpi
   262!Ogfkectg!Cev                   441!Hgfgtcn!Gornq{gtu          Rtqfwev!Nkcdknkv{                                                    941!Rcvgpv                      561!Eqoogteg
   263!Tgeqxgt{!qh!Fghcwnvgf               Nkcdknkv{              479!Cudguvqu!Rgtuqpcn                                                    946!Rcvgpv!. Cddtgxkcvgf        571!Fgrqtvcvkqp
        Uvwfgpv!Nqcpu                 451!Octkpg                      Kplwt{!Rtqfwev                                                           Pgy!Ftwi!Crrnkecvkqp        581!Tcemgvggt!Kphnwgpegf!cpf
        )Gzenwfgu!Xgvgtcpu*           456!Octkpg!Rtqfwev              Nkcdknkv{                                                            951!Vtcfgoctm                       Eqttwrv!Qticpk|cvkqpu
   264!Tgeqxgt{!qh!Qxgtrc{ogpv             Nkcdknkv{             RGTUQPCN!RTQRGTV[                           NCDQT                         991!Fghgpf!Vtcfg!Ugetgvu!       591!Eqpuwogt!Etgfkv
       qh!Xgvgtcpu!Dgpghkvu          461!Oqvqt!Xgjkeng           481!Qvjgt!Htcwf                   821!Hckt!Ncdqt!Uvcpfctfu                   Cev!qh!3127!                    )26!WUE!2792!qt!27;3*
   271!Uvqemjqnfgtu!Uwkvu            466!Oqvqt!Xgjkeng           482!Vtwvj!kp!Ngpfkpi                  Cev                                                                596!Vgngrjqpg!Eqpuwogt
   2;1!Qvjgt!Eqpvtcev                     Rtqfwev!Nkcdknkv{       491!Qvjgt!Rgtuqpcn                831!Ncdqt0Ocpcigogpv                   UQEKCN!UGEWTKV[                     Rtqvgevkqp!Cev
   2;6!Eqpvtcev!Rtqfwev!Nkcdknkv{     471!Qvjgt!Rgtuqpcn              Rtqrgtv{!Fcocig                   Tgncvkqpu                          972!JKC!)24;6hh*                5;1!Ecdng0Ucv!VX
   2;7!Htcpejkug                          Kplwt{                  496!Rtqrgtv{!Fcocig               851!Tcknyc{!Ncdqt!Cev                  973!Dncem!Nwpi!);34*            961!Ugewtkvkgu0Eqooqfkvkgu0
                                      473!Rgtuqpcn!Kplwt{!.           Rtqfwev!Nkcdknkv{             862!Hcokn{!cpf!Ogfkecn                 974!FKYE0FKYY!)516)i**              Gzejcpig
                                          Ogfkecn!Ocnrtcevkeg                                           Ngcxg!Cev                          975!UUKF!Vkvng!ZXK              9;1!Qvjgt!Uvcvwvqt{!Cevkqpu
       TGCN!RTQRGTV[                    EKXKN!TKIJVU             RTKUQPGT!RGVKVKQPU                 8;1!Qvjgt!Ncdqt!Nkvkicvkqp             976!TUK!)516)i**                9;2!Citkewnvwtcn!Cevu
   321!Ncpf!Eqpfgopcvkqp              551!Qvjgt!Ekxkn!Tkijvu      Jcdgcu!Eqtrwu<                    8;2!Gornq{gg!Tgvktgogpv                                                9;4!Gpxktqpogpvcn!Ocvvgtu
   331!Hqtgenquwtg                    552!Xqvkpi                  574!Cnkgp!Fgvckpgg                    Kpeqog!Ugewtkv{!Cev               HGFGTCN!VCZ!UWKVU                9;6!Htggfqo!qh!Kphqtocvkqp
   341!Tgpv!Ngcug!'!Glgevogpv         553!Gornq{ogpv              621!Oqvkqpu!vq!Xcecvg                                                   981!Vczgu!)W/U/!Rnckpvkhh            Cev
   351!Vqtvu!vq!Ncpf                  554!Jqwukpi0                    Ugpvgpeg                                                                 qt!Fghgpfcpv*               9;7!Ctdkvtcvkqp
   356!Vqtv!Rtqfwev!Nkcdknkv{             Ceeqooqfcvkqpu          641!Igpgtcn                                                             982!KTUVjktf!Rctv{              9;;!Cfokpkuvtcvkxg!Rtqegfwtg
   3;1!Cnn!Qvjgt!Tgcn!Rtqrgtv{        556!Cogt/!y0Fkucdknkvkgu!.  646 Fgcvj!Rgpcnv{                     KOOKITCVKQP                            37!WUE!871;                     Cev0Tgxkgy!qt!Crrgcn!qh
                                          Gornq{ogpv              Qvjgt<                            573!Pcvwtcnk|cvkqp!Crrnkecvkqp!                                            Cigpe{!Fgekukqp
                                      557!Cogt/!y0Fkucdknkvkgu!.  651!Ocpfcowu!'!Qvjgt              576 Qvjgt!Kookitcvkqp                                                  ;61!Eqpuvkvwvkqpcnkv{!qh
                                          Qvjgt                   661!Ekxkn!Tkijvu                      Cevkqpu                                                                Uvcvg!Uvcvwvgu
                                      559!Gfwecvkqp               666!Rtkuqp!Eqpfkvkqp
                                                                  671!Ekxkn!Fgvckpgg!.
                                                                      Eqpfkvkqpu!qh!
                                                                      Eqphkpgogpv
X/!!QTKIKP )Rnceg!cp!Z!kp!Qpg!Dqz!Qpn{*
  2 Qtkikpcn              3 Tgoqxgf!htqo                     4     Tgocpfgf!htqo               5 Tgkpuvcvgf!qt             6 Vtcpuhgttgf!htqo      7 Ownvkfkuvtkev                     9!!Ownvkfkuvtkev
    Rtqeggfkpi!             Uvcvg!Eqwtv                            Crrgnncvg!Eqwtv!              Tgqrgpgf                    Cpqvjgt!Fkuvtkev          Nkvkicvkqp!.!                      Nkvkicvkqp!.
                                                                                                                             )urgekh{*                 Vtcpuhgt                           Fktgev!Hkng
                                        Ekvg!vjg!W/U/!Ekxkn!Uvcvwvg!wpfgt!yjkej!{qw!ctg!hknkpi!)Fq!pqv!ekvg!lwtkufkevkqpcn!uvcvwvgu!wpnguu!fkxgtukv{*<
                                        Fourteenth Amendment to the United States Constitution
XK/!!ECWUG!QH!CEVKQP Dtkgh!fguetkrvkqp!qh!ecwug<
                                        Violation of Plaintiffs' constitutional rights due to shutdown orders
XKK/!!TGSWGUVGF!KP                           EJGEM!KH!VJKU!KU!C!ENCUU!CEVKQP                        FGOCPF!%                                    EJGEM![GU!qpn{!kh!fgocpfgf!kp!eqornckpv<
         EQORNCKPV<                          WPFGT!TWNG!34-!H/T/Ex/R/!                                                                          LWT[!FGOCPF<           [gu       Pq
XKKK/!!TGNCVGF!ECUG)U*!
                                            )Ugg!kpuvtwevkqpu*<
!!!!!!!!!!KH!CP[                                                    LWFIG          William S. Stickman, IV                                 FQEMGV!PWODGT 2:20-cv-00677-WSS
FCVG                                                                  UKIPCVWTG!QH!CVVQTPG[!QH!TGEQTF
12/13/20                                                                  /s/ Thomas W. King, III
HQT!QHHKEG!WUG!QPN[

   TGEGKRV!$                     COQWPV                                     CRRN[KPI!KHR                                   LWFIG                            OCI/!LWFIG
           Case 2:05-mc-02025 Document 2033-1 Filed 12/13/20 Page 2 of 2


                                    JS 44" REVISED June, 2009
          IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                          THIS CASE DESIGNATION SHEET MUST BE COMPLETED

PART A
     This case belongs on the (        Erie        Johnstown            Pittsburgh) calendar.
1. ERIE CALENDAR      - If
                      cause of action arose in the counties of Crawford, Elk, Erie,
     Forest, McKean. Venang or Warren, OR cp{!plaintiff or defendant resides in one of said
     counties.
2. JOHNSTOWN CALENDAR  - If cause of action arose in the counties of Bedford, Blair,
     Cambria, Clearfield or Somerset OR any plaintiff or defendant resides in one of
     said counties.

3. Complete if on ERIE CALENDAR: I certify that the cause of action arose in
    County and that the                      resides in                   County.

4. Complete if on JOHNSTOWN CALENDAR: I certify that the cause of action arose in
                     County and that the           resides in                   County.

PART B (You are to check ONE of the following)
1.       This case is related to Number 2:20-CV-677-WSS . Short Caption County of Butler v..Wolf
2.       This case is not related to a pending or terminated case.

DEFINlTIONS OF RELATED CASES:
CIVIL: Civil cases are deemed related when a case filed relates to property included in
another suit or involves the same issues of fact or it grows out of the same transactions
as another suit or involves the validity or infringement of a patent involved in another
suit EMINENT DOMAIN: Cases in contiguous closely located groups and in common ownership
groups which will lend themselves to consolidation for trial shall be deemed related.
HABEAS CORPUS & CIVIL RIGHTS: All habeas corpus petitions filed by the same individual
shall be deemed related. All pro se Civil Rights actions by the same individual shall be
deemed related.

PARTC
I. CIVIL CATEGORY ("$&$#' '%$ applicable category).
   1.     Antitrust and Securities Act Cases
   2.     Labor-Management Relations
   3.     Habeau!corpus
   4.     Civil Rights
   5.     Patent, Copyright, and Trademark
   6.     Eminent Domain
   7.     All other federal question cases
   8.      All personal and property damage tort cases, including maritime, FELA,
          Jones Act, Motor vehicle, products liability, assault, defamation, malicious
            prosecution, and false arrest
  !9. !!!!Insurance indemnity, contract and other diversity cases.
   10.     Government Collection Cases (shall include HEW Student Loans (Education),
                V A    0verpayment, Overpayment of Social Security, Enlistment
                Overpayment (Army, Navy, etc.),    HUD Loans, GAO Loans (Misc. Types),
                Mortgage Foreclosures,! SBA! Loans, Civil Penalties and Coal Mine
                Penalty and Reclamation Fees.)



     I certify that to the best of my knowledge the entries on this Case Designation
     Sheet are true and correct


     Date: 12/13/20                        /s/ Thomas W. King, III
                                                                   ATTORNEY AT LAW

NOTE: ALL SECTIONS OF BOTH             MUST BE COMPLETED BEFORE CASE CAN BE PROCESSED.
